RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claims 1 and 2, filed on 18 April 2022, have been entered in the above-identified application.  Claims 4-6, 9-12, and 18 have been previously cancelled by applicant.  Claims 1-3, 7, 8, 13-17, and 19 are pending, of which claims 13-16 and 19 remain withdrawn from consideration as described on page 3 of the Office Action mailed on 20 September 2018.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 112(b) rejection of claims 1, 2, 3, 7, 8, and 17, made of record on page 3, paragraph 4 of the office action mailed 23 December 2021 has been withdrawn due to Applicant’s amendments in the response filed 18 April 2022.
The 35 U.S.C. § 103 rejection of claims 1, 2, 3, 7, 8, and 17 as over JP 2002-317090 A in view of JP S63-251446 A and WO 94/11175 A1, made of record on page 4, paragraph 5 of the office action mailed 23 December 2021 has been withdrawn due to Applicant’s amendment in the response filed 18 April 2022.  In particular, WO ‘175 teaches adhesives with a viscosity of 500-5000 Poise (50,000 to 500,000 mPa∙s) at an application temperature of from 100-200 °C which is outside of the claimed viscosity range.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-3, 7, 8, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an acrylic adhesive with a viscosity of 20,000 to 35,000 mPa∙s as measured at 140°C (see p. 4, [0017] of the specification as filed), does not reasonably provide enablement for an acrylic adhesive with a viscosity of 20,000 to 35,000 mPa∙s without the temperature of measurement, or for a synthetic rubber copolymer adhesive having a viscosity of 20,000 to 35,000 mPa∙s as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to reproduce the invention commensurate in scope with these claims.
	Regarding claim 1, it is well known that viscosity is a temperature-dependent property.  The specification provides support for a UV-curable acrylic polymer having a viscosity as measured at 140 °C of 10,000 to 50,000 mPa∙s and preferably 20,000 to 35,000 mPa∙s, see p. 4, [0017].  However, the claim does not include the temperature measurement for such a viscosity and thus allows for adhesives with such a viscosity at any temperature, which is outside the scope of the specification.  Furthermore, the specification does not refer to the viscosity of a synthetic rubber copolymer adhesive, yet claim 1 allows for a synthetic rubber copolymer adhesive having the specified viscosity.
	Claims 2, 3, 7, 8, and 17 each depend on claim 1 and do not remedy the above-described scope of enablement concern.
	To overcome this rejection, the Examiner suggests amending claim 1 to require that the viscosity limitation be measured at 140°C and that such a limitation refers only to the acrylic copolymer adhesive.  The Examiner proposes the following amendment for lines 7-12 of the claim:
	“…a cured adhesive composition directly coated on at least one side of the polymer substrate, having a viscosity of 20,000 to 35,000 mPa∙s as measured at 140°C or a synthetic rubber copolymer and optionally, a tackifier or a plasticizer; …”.

Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 7, 8, and 17 are rejected under 35 U.S.C. 103 as being obvious JP 2002-317090 A in view of JP S63-251446 A and further in view of Beyers (U.S. Pub. 2011/0014404, now U.S. Pat. 9,212,291).  Applicant’s provided machine translations were used for analysis.
Regarding claims 1, 2, 3, 7, 8, and 17, JP ‘090 describes an adhesive structure comprising an elastic PVC base material and a hot melt adhesive applied to the base, see p. 4, [0072].  The PVC contains a common plasticizer such as a phthalate or epoxide plasticizer and has a low softening point, see [0079].  The adhesive may be a UV cross-linkable hot melt adhesive, see p. 4, [0073].  The article is used as a label, a pressure-sensitive adhesive tape, or a protective film, see p.4, [0088], meeting the limitation of claim 17.
As JP ‘090 teaches the same type of base material as the claimed polymer substrate (soft PVC) in claims 7 and 8, such a material is expected to necessarily have a Vicat softening point within the claimed range.  However, JP ‘090 does not expressly state the Vicat softening point of the softened PVC.  JP ‘090 also does not specify one of the listed plasticizers.
JP ‘446 describes a soft polyvinyl chloride composition combined with a plasticizer and having a low Vicat softening point.  See p. 1 of the translation.  Suitable plasticizers are described at p. 2 of the translation.  The Vicat softening points of the resulting PVC are shown in the Examples in Table 1 of the original document, and specific examples have softening points of 92.8 °C and 93.5 °C.  See also p. 3 of the translation.  JP ‘446 describes specific phthalate plasticizers such as dibutyl phthalate and also teaches the use of dioctyl adipate, see p. 2, bottom half of the page.
The references are analogous as they are similar in composition, as each describes using a plasticized polyvinyl chloride material with a low softening point.
It would have been obvious to have included one of the plasticizers of JP ‘446 to the polyvinyl chloride of JP ‘090 to arrive at a softened PVC material with a Vicat softening point within the claimed range of the invention.  One would have been motivated to do so because JP ‘090 teaches that a common plasticizer such as phthalate or epoxide may be used for the PVC (see p. 4, [0079]) and JP ‘446 describes specific phthalate plasticizers such as dibutyl phthalate and also teaches using dioctyl adipate, see p. 2, bottom half of the page.
However, JP ‘090 does not specify that the adhesive has a viscosity of 20,000 to 35,000 mPa∙s and is formed from an acrylic copolymer consisting of components (i), (ii), and (iii) or a synthetic rubber copolymer as specified in claim 1.
Beyers teaches a meltable acrylate copolymer for producing layers of pressure-sensitive adhesive used in reclosable packs, see p.1, [0001].  The adhesive is particularly suitable for layers of polyesters, polystyrene, or polyvinyl chloride, see p. 5, [0074].  The acrylic adhesive can be melted to a temperature of 130 °C without decomposition and preferably up to 250 °C without decomposition, and has a zero-shear viscosity in the range of from 20 to 150 Pa∙s (20,000 to 150,000 mPa∙s) at 130 °C, see p. 3, [0038].  This viscosity overlaps the claimed range.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Beyers further teaches that the acrylic copolymer includes monomers A, B, and C and a photoinitiator.  Monomer A is at least 80%, and preferably at least 90% by weight of the acrylic copolymer, see p. 1, [0013] and is a C3-C20 alkyl acrylate, most preferably selected from n-butyl acrylate, isobutyl acrylate, 2-butyl acrylate, n-hexyl acrylate, 2-hexyl acrylate, 2-ethylhexyl acrylate, 2-propylhexyl acrylate, and mixtures thereof.  Monomer B is up to 20 wt. %, more preferably 5-15 wt. % of a material which is preferably methyl methacrylate or methyl acrylate, see p. 3, [0036].  Monomer C is up to 10 wt. %, preferably 0.1 to 8 wt. %, of a monomer which is most preferably acrylic acid, methacrylic acid, or hydroxyalkyl esters of acrylic acid and methacrylic acid, see p. 3, [0037].
Example 1 of Beyers uses 9% by weight of methyl methacrylate, 88 wt. % of ethylhexyl acrylate, 2.5% by weight of acrylic acid, and 0.5% by weight of photoinitiator to form the acrylic copolymer, see p. 7, [0106].  The acrylic copolymer thus consists of the specified components (i – methyl methacrylate, 9 wt. %), (ii – 2-ethylhexyl acrylate and acrylic acid, 90.5 wt. % total), and (iii – photoinitiator described at p. 7, [0105], 0.5 wt. %) in amounts within the claimed ranges.
Beyers further teaches that the adhesive is crosslinked by UV radiation in the preferable wavelength range of 250 to 300 nm, see p. 4, [0055-0056].  In examples, the polymer is coated onto a film by means of a coating bar and irradiated with UV light from a medium pressure mercury vapor lamp with a maximum intensity at a wavelength of 250-260 nm, see p. 8, [0113].  This is inclusive of the claimed cross-linking by a UV-C radiation source of a medium pressure mercury lamp emitting light with a peak maximum wavelength of about 254 nm as claimed.   
JP ‘090, JP ‘446, and Beyers are analogous because they are similar in composition and purpose, as each discloses UV-curable adhesive compositions suitable for PVC substrates.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the hotmelt acrylic adhesive composition of Beyers as the hotmelt adhesive composition for the labels of JP ‘090 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use this adhesive composition because Beyers teaches that this adhesive composition produces an odorless adhesive and resolves disadvantages of other pressure-sensitive adhesives used for sealing recloseable packs, see p. 1, [0006-0007] of Beyers.  In particular, there is no need for a barrier layer between the adhesive layer and the seal layer and the adhesive has good re-sealability, see p. 1, [0010] of Beyers.
The limitations of claims 1, 2, and 3 regarding the ultraviolet curing conditions and lamp apparatus used for the curing process are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because JP ‘090 describes using ultraviolet light to cure the adhesive composition, see p. 4, [0084-0087].  The UV light is in the 250-260 nm wavelength range, see id., and thus is capable of being performed with a low pressure mercury lamp as claimed.  Beyers similarly teaches that the adhesive is crosslinked by UV radiation using a medium pressure mercury lamp emitting light with a peak intensity in a wavelength range of 250 to 260 nm, see p. 4, [0055-0056] and p. 8, [0113].
RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 18 April 2022 regarding the 35 U.S.C. § 103 rejection of claims 1, 2, 3, 7, 8, and 17 of record over JP 2002-317090 A, JP S63-251446 A, and WO 94/11175 A1 have been considered but are moot due to the new grounds of rejection.


Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sasaki (U.S. Pub. 4,786,552) discloses acrylic adhesives with a viscosity at 150°C of from 9.5 to 48 Pa∙s (9500 to 48,000 mPa∙s) in Table IV, but these adhesives require dibutyl fumarate as a comonomer along with methyl methacrylate, butyl acrylate, and acrylic acid monomers.  Such a comonomer is excluded by the present claims.

Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759